

116 S180 IS: To streamline the oil and gas permitting process and to recognize fee ownership for certain oil and gas drilling or spacing units, and for other purposes. 
U.S. Senate
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 180IN THE SENATE OF THE UNITED STATESJanuary 17, 2019Mr. Hoeven (for himself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo streamline the oil and gas permitting process and to recognize fee ownership for certain oil and
			 gas drilling or spacing units, and for other purposes. 
	
		1.Compliance with BLM permitting
 (a)In generalNotwithstanding any other provision of law but subject to any State requirements, a Bureau of Land Management drilling permit shall not be required under the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.) or section 3164.1 of title 43, Code of Federal Regulations (or a successor regulation), for an action occurring within an oil and gas drilling or spacing unit if—
 (1)less than 50 percent of the minerals within the oil and gas drilling or spacing unit are minerals owned by the Federal Government; and
 (2)the Federal Government does not own or lease the surface estate within the boundaries of the oil and gas drilling or spacing unit.
 (b)EffectNothing in this Act affects the right of the Federal Government to receive royalties due to the Federal Government from the production of the Federal minerals within the oil and gas drilling or spacing unit.